Order entered December 31, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01142-CV

                                   ERIC C. HALL, Appellant

                                                 V.

                TEXAS WORKFORCE COMMISION AND ABM, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14789

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated October 8, 2014, we

notified the official court reporter for the 134th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Vielica Dobbins to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested or made

payment arrangements for the record. We notify appellant that if we receive verification he has

not requested, paid for, or made arrangements to pay for the reporter’s record, we will
order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)


                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE